Citation Nr: 1736483	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1960 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 decision of the Nashville, Tennessee, Regional Office (RO).

The Veteran testified via video-conference before the undersigned VLJ in April 2017. A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A hearing loss disability was not shown in service and the weight of the evidence is against a finding that current bilateral hearing loss is etiologically related to such service.

2. Resolving reasonable doubt in the Veteran's favor, the Veteran is presumed to have developed tinnitus during active service after being exposed to aircraft noise.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for direct service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing loss.

The Veteran asserts that he suffered hearing loss as a result of his exposure to acoustic trauma, in the form of airplane noise, while in-service. See April 2017 Hearing Transcript. He reported that as part of his MOS as a flight engineer and mechanic, he serviced aircraft and was regularly exposed to noise from their engines. He contends that he first noticed hearing difficulties while he was on active duty. The Veteran's spouse confirmed that the he told her about his hearing problems during active duty and that his hearing has gotten progressively worse over the years. The Veteran provided a letter to the VA where he provided details of his in-service noise exposure. See May 2016 Correspondence. He endorsed that he serviced and flew on the P2V7 aircraft, which used two piston engines. He wrote that he was "around aircraft for several years without ear protection." After his separation, the Veteran worked briefly on a farm and later was employed as a sales manager. He denied any significant noise exposure to acoustic trauma post-separation from service.

A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


B. Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3). Sensorineural hearing loss and tinnitus are categorized as a chronic "organic disease of the nervous system."  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a). If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

With respect to element (1), a current disability, hearing loss for VA purposes requires auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss - even if not sufficient hearing loss to be considered an actual ratable disability according to § 3.385. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The question for the Board is whether the Veteran's current diagnosis of bilateral sensorineural hearing loss, either began during active service, or within the one-year presumptive period.

The Board finds that competent, credible, and probative evidence weighs against finding that the Veteran's bilateral hearing loss is etiologically related to his active service.

With respect to element (1), a current disability, the Veteran has a current diagnosis of bilateral sensorineural hearing loss.

The Board notes that the Veteran's entrance and separation examinations were considered normal.

The Board has acknowledged that service department records dated prior to November 1, 1967 are presumed to use the ASA standard, rather than the current ISO standard.  Conversion to ISO units is accomplished by adding: 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, 5 decibels to the ASA units at 4000 Hertz.

The Veteran's February 1956 entrance hearing test was considered normal; however, audiometric data measuring puretone thresholds were not captured.

The Veteran's April 1960 separation VA audiology examination was considered normal. The Veteran's pure tone thresholds, in decibels, converted to standards set by the American National Standards Institute (ISO-ANSI), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
-5
LEFT
15
5
-10
0
5

At the time of the Veteran's separation examination in April 1960, he did not meet the requirements for a hearing loss disability as per §3.385. The Board has considered a threshold shift between entrance and separation examinations as per Hensley; however, all audiometric results were between 0 and 20 decibels. Therefore, the evidence confirms that the Veteran had normal hearing during service; and even without the presence of audiometric results from the entrance examination, the weight of evidence suggests that a threshold shift was not present.

The Veteran was afforded an audiology VA examination in March 2016. The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
55
70
LEFT
40
40
50
70
70

Speech audiometry revealed speech recognition ability at 94 percent in the right ear.

Speech audiometry revealed speech recognition ability at 92 percent in the left ear.

These results indicate that the Veteran has a bilateral hearing loss disability due to impaired hearing as per §3.385.

Therefore, element (1), a current disability, bilateral sensorineural hearing loss has been met.

With respect to element (2), in-service incurrence of a disease or injury, the Veteran reported that he has suffered acoustic trauma in service as part of his MOS where he was exposed to aircraft noise.

The Board notes that the Veteran's DD-214 lists Patrol Squadron Eleven as his last duty assignment. The Veteran reported that his MOS was a flight engineer and mechanic. The record lacks any complaints or service records indicating treatment for a hearing condition in-service or within one year of separation; however, the Board gives great probative weight to the Veteran's testimony stating that he was exposed to acoustic trauma as a result of working with aircraft as part of his MOS. Additionally, the March 2016 VA examiner, an audiologist, conceded noise exposure while in-service. Giving the Veteran the benefit of doubt, the Board finds that he was exposed to acoustic trauma in-service.

Therefore, element (2), in-service incurrence of the claimed in-service injury, bilateral hearing loss, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's bilateral hearing loss is etiologically related to service.

In the March 2016 VA audiology examination, the examining audiologist opined that the Veteran's bilateral hearing loss is less likely than not related to military noise exposure. Additionally, he noted that there has been no indication a bilateral hearing loss disability in the Veteran's service treatment records or within one year of separation. The examiner noted that the Veteran's hazardous noise exposure while in-service was conceded and that his subjective report of hearing loss while in-service were taken into consideration in rendering the etiology opinion. The examiner cited to a study conducted by the Institutes of Medicine, which concluded that delayed onset hearing loss due to previous noise exposure is unlikely to occur. The study cited that many factors can contribute to hearing loss following service, such as recreational, occupational, environmental noise exposure, aging, disease, medications, environmental pollution, genetic/hereditary factors, smoking, etc. He concluded that "audiograms provide objective evidence of noise injury, and in the absence of audiometric evidence of noise injury while in service, an affirmative opinion that the Veteran suffered some latent undiagnosed noise injury is utter speculation and directly contradicts the objective evidence of record."

The Board finds the Veteran is certainly permitted to report his perceptions of decreased hearing acuity. While the Veteran is competent to report that he experienced hearing loss in-service, he lacks the necessary education, training, and experience to offer a medical diagnosis for his claimed conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Furthermore, the Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Here, the Board acknowledges that the Veteran was exposed to acoustic trauma as the result of his exposure to aircraft noise; however, there is no indication of complaints of hearing loss in service and the Veteran's hearing loss did not manifest to a compensable degree within the presumptive period. The Veteran had VA examinations performed in his February 1956 entrance evaluation and in April 1960 for his separation evaluation.  The results indicate that the Veteran did not have a hearing disability for VA purposes on any of these examinations as per 38 C.F.R. § 3.385 (2015). The Veteran is not competent to provide an etiology opinion on whether his current hearing loss is manifested in service or within the presumptive period.  The diagnosis of hearing loss involves the analysis of audiometric data obtained from a hearing exam, which requires specialized knowledge and expertise of a trained medical professional. The Veteran was not diagnosed with bilateral sensorineural hearing loss until March 2016. The Board may not render its own etiology opinion without relying on medical evidence in the record. Without evidence to support hearing loss in-service or within the one-year presumptive period, entitlement to service connection for bilateral hearing loss is not warranted.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, bilateral hearing loss, has not been met. Consequently, the preponderance of the competent, credible, and probative evidence weighs against finding that presumptive service connection is warranted.

2.  Entitlement to service connection for tinnitus.

In his testimony before the undersigned VLJ, the Veteran contended that he heard ringing in his ears since his time in service. His spouse testified that the Veteran complained about the ringing in his ears to her during this time.

The question for the Board is whether the Veteran's current diagnosis of tinnitus either began during active service, or is etiologically related to an in-service disease or injury.  

The record indicates that the Veteran has a current diagnosis of tinnitus, which was confirmed in a VA audiology examination in March 2016. The Veteran reported that he hears ringing in his ears several times a day and that he began noticing it during service. The examining audiologist diagnosed him with tinnitus.

In Jandreau (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue.

During his Board hearing, and as noted above, the Veteran credibly testified that he first noticed ringing in his ears prior to separation. Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. Here, the Veteran is competent to report in-service symptomatology, such as ringing in the ears, as well as present symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma. His DD Form 214 and service records indicate that he was a flight engineer and mechanic. Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal. 

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1930 (32nd ed. 2012). Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). Here the Veteran's testimony sufficiently establishes that tinnitus began during his military service. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to the Veteran's active service. As such, the criteria for service connection for tinnitus have been met, and service connection is granted.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


